              Case 4:18-cv-00861-JSW Document 192 Filed 08/05/21 Page 1 of 2




 1   Kenneth A. Wexler (pro hac vice)
 2   Michelle Lukic (pro hac vice)
     WEXLER WALLACE LLP
 3   55 West Monroe St., Suite 3300
     Chicago, IL 60603
 4
     Telephone: (312) 346-2222
 5   Facsimile: (312) 346-0022
     E-mail: kaw@wexlerwallace.com
 6           mpl@wexlerwallace.com
 7
     Attorneys for Plaintiff
 8
 9
                                     UNITED STATES DISTRICT COURT
10                             FOR THE NORTHERN DISTRICT OF CALIFORNIA
11
                                                  ) Case No. 4:18-cv-00861-JSW
12    IN RE: BIG HEART PET BRANDS                 )
      LITIGATION                                  )
13                                                ) NOTICE OFW ITH DRAW AL OF
14                                                ) ATTORNEY M ICH ELLE LUKIC
      This Document Relates to:                   )
15    All Actions                                 )
                                                  )
16                                                )
17                                                )
                                                  )
18                                                )
19
20
21
22
23
24
25
26
27
28

                               NOTICE OF WITHDRAWAL OF ATTORNEY MICHELLE LUKIC
              Case 4:18-cv-00861-JSW Document 192 Filed 08/05/21 Page 2 of 2




     TO: The Clerk of the Court and All Parties and Counsel of Record:
 1
 2          PLEASE TAKE NOTICE TH ATMichelle Lukic hereby withdraws her appearance as Counsel.

 3   Plaintiffs will continue to be represented by Counsel of record from Wexler Wallace LLP, as well as by
 4
     additional counsel for Plaintiffs, and all future correspondence and papers in this action should continue
 5
     to be directed as such.
 6
 7
        Dated: August 5, 2021                         WEXLER WALLACE LLP
 8                                                    KENNETH A. WEXLER (pro hac vice)
                                                      MICHELLE LUKIC (pro hac vice)
 9
10                                                    /s/ Michelle Lukic
                                                      MICHELLE LUKIC (pro hac vice)
11                                                    55 West Monroe St., Suite 3300
                                                      Chicago, IL 60603
12                                                    Telephone: (312) 346-2222
13                                                    Facsimile: (312) 346-0022
                                                      E-mail: kaw@wexlerwallace.com
14                                                            mpl@wexlerwallace.com
15                                                    Attorneys for Plaintiff
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                         -1-
                               NOTICE OF WITHDRAWAL OF ATTORNEY MICHELLE LUKIC
